Citation Nr: 0530360	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus with minimal bunion formation, first 
metacarpophalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1993 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, and Pittsburgh, Pennsylvania, Regional Offices of the 
Department of Veterans Affairs (VA).  A December 2001 rating 
decision of the Houston, Texas, Regional Office (RO) granted 
service connection for bilateral pes planus with minimal 
bunion formation, first metacarpophalangeal joint, with a 
noncompensable evaluation, and the veteran perfected a timely 
appeal.  The file was subsequently transferred to the 
jurisdiction of the Pittsburgh, Pennsylvania, RO due to the 
veteran's relocation of her residence.  A November 2003 
rating decision granted a compensable evaluation of 10 
percent.

In light of the fact that the veteran contested the initial 
evaluation of her disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran also perfected an appeal of the initial 
evaluation of her facial acne, stress headaches, lattice 
degeneration of the peripheral retina bilaterally, and her 
mental disorder disabilities.  After the November 2003 rating 
decision granted increased evaluations for all of those 
disabilities, the veteran, in a November 2003 letter to the 
RO Decision Review Officer, informed the RO that she withdrew 
her appeal of those issues.  Thus, the Board no longer has 
jurisdiction of those issues, and they will not be discussed 
in this document.  38 C.F.R. § 20.204 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.
 

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2005), redefined VA's duty to assist the veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate 
his/her claim, as well as the evidence VA will attempt to 
obtain and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

Although the initial adjudication of the veteran's claim was 
not entirely unfavorable, in the absence of a prior notice 
upon receipt of her initial claim, she nonetheless was 
entitled to a VCAA notice as concerned her disagreement with 
the initial evaluation of her disability.  VA O.G.C. Prec. 
Op. No. 8-2003 (Dec. 22, 2003); see also Huston v. Principi, 
17 Vet. App. 195 (2003).  Further, the Board notes that, 
while the Statement of the Case included the applicable law 
and regulation on the rating of her disability, it did not 
include the notice and  assistance provisions of 38 C.F.R. 
§ 3.159(b)(1), and neither did the Supplemental Statement of 
the Case (SSOC) include it.  Thus, the veteran has not 
received the requisite VCAA notice.  Pelegrini v. Principi, 
18 Vet. App. 112.  This is a fundamental error which must be 
corrected prior to further appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claim file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, with 
respect to the appeal for an increased 
initial rating for bilateral pes planus.  
See also 38 C.F.R. § 3.159 (2002).

2.  If the development requested above 
results in the receipt of additional 
evidence, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
SSOC and be given the opportunity to 
respond.  

Thereafter, the appeal should be returned to the 
Board if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

